                 Case 2:20-mj-00658-BAT Document 3 Filed 10/15/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                      NO. MJ20-658
10
                             Plaintiff,
11                                                    MOTION FOR DETENTION
12
                        v.
13
14     TYRE WAYNE MEANS,
15                        Defendant.
16
17
            The United States moves for pretrial detention of the Defendant, pursuant to
18
     18 U.S.C. 3142(e) and (f)
19
            1.      Eligibility of Case. This case is eligible for a detention order because this
20
     case involves (check all that apply):
21
            ☒       Crime of violence (18 U.S.C. 3156).
22
            ☐       Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
23                  of ten years or more.
24
            ☐       Crime with a maximum sentence of life imprisonment or death.
25
26          ☐       Drug offense with a maximum sentence of ten years or more.
27
28
      MOTION FOR DETENTION - 1                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-mj-00658-BAT Document 3 Filed 10/15/20 Page 2 of 3




 1         ☐       Felony offense and defendant has two prior convictions in the four
 2                 categories above, or two State convictions that would otherwise fall within
                   these four categories if federal jurisdiction had existed.
 3
 4         ☐       Felony offense involving a minor victim other than a crime of violence.
 5         ☒       Felony offense, other than a crime of violence, involving possession or use
 6                 of a firearm, destructive device (as those terms are defined in 18 U.S.C.
                   921), or any other dangerous weapon.
 7
 8         ☐       Felony offense other than a crime of violence that involves a failure to
 9                 register as a Sex Offender (18 U.S.C. 2250).

10         ☒       Serious risk the defendant will flee.
11
           ☒       Serious risk of obstruction of justice, including intimidation of a
12                 prospective witness or juror.
13
           2.      Reason for Detention. The Court should detain defendant because there
14
     are no conditions of release which will reasonably assure (check one or both):
15
           ☒       Defendant’s appearance as required.
16
17         ☒       Safety of any other person and the community.
18         3.      Rebuttable Presumption. The United States will invoke the rebuttable
19 presumption against defendant under 3142(e). The presumption applies because:
20
21         ☒       Probable cause to believe defendant committed an offense listed in
                   18 U.S.C. § 2332b(g)(5)(B).
22
23                 Legal authority: The Bail Reform Act, at Title 18, United States Code,
                   Section 3142(e)(3)(C), provides a rebuttable presumption for detention in
24                 cases like the instant one, where a defendant is charged with an offense
25                 listed in 18 U.S.C. § 2332b(g)(5)(B). Arson, in violation of Title 18,
                   United States Code, Section 844(i), is such an offense.
26
27
28
      MOTION FOR DETENTION - 2                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:20-mj-00658-BAT Document 3 Filed 10/15/20 Page 3 of 3




 1        4.      Time for Detention Hearing. The United States requests the Court
 2 conduct the detention hearing:
 3        ☒       At the initial appearance
 4        ☐       After a continuance of      days (not more than 3)
 5
 6
          DATED this 15th day of October, 2020.
 7
 8                                            Respectfully submitted,
 9
                                              BRIAN T. MORAN
10                                            United States Attorney
11
12                                            s/ Todd Greenberg
                                              TODD GREENBERG
13
                                              Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR DETENTION - 3                                            UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
